t c memo united_states tax_court uday n parekh and amita parekh petitioners v commissioner of internal revenue respondent docket no filed date anthony w dohring for petitioners jayne michele wessels brian e salisbury and jason m kuratnick for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 petitioners have conceded the deficiency and have stipulated that they filed their return months late the issue remaining for decision is whether they have established as a defense to the addition_to_tax that their delinquency was due to reasonable_cause and not due to willful neglect see sec_6651 we conclude that they have not made this showing findings_of_fact some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners resided in pennsylvania when they filed their timely petition petitioners’ federal_income_tax return for was due for filing on date they did not seek an extension of time to file that return they filed it months late on date petitioners were likewise delinquent in filing their federal_income_tax re- turns for and they filed a return for only after the irs had made inquiries about their failure_to_file and had prepared a substitute for 1all statutory references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar return for them see sec_6020 they filed their return more than two years late again after the irs had made inquiries about their failure_to_file the irs selected petitioners’ return for examination it determined that they had neglected to include with their return form_6251 alternative mini- mum tax--individuals and had failed to report an alternative_minimum_tax amt liability of dollar_figure on date the irs mailed them a notice_of_deficiency determining a deficiency of dollar_figure and an addition_to_tax of dollar_figure for late filing see sec_6651 petitioners timely petitioned this court for redetermination of the deficien- cy the only error assigned in their petition was that they ha d not been credited properly for the taxes already paid in the petition did not assign error to the irs’ determination of the late-filing addition_to_tax in subsequent discussions with the irs appeals_office petitioners were sat- isfied that all withholding taxes had been properly credited to their account during these discussions petitioners requested that the addition_to_tax for late fil- ing be abated the appeals officer declined this request finding no reasonable_cause for the late filing the appeals officer noted that petitioners had also been delinquent in filing their returns and that as of date they had not filed a return for or either this case was initially set for trial in date but was continued at petitioners’ request in a status report filed on date petitioners con- ceded liability for amt of dollar_figure but sought abatement of the late-filing addition_to_tax as the justification for this request they stated that they normally received refunds from the irs and would have received a refund for but for the amt liability which was generated by their unusually high income that year their in- come was unusually high they stated because petitioner husband had changed jobs and had begun receiving retirement distributions from his former employer alleging these facts petitioner husband urged that abatement was justified for the following reason i figured reasonably so i thought that since i’d be getting a refund it was ok to file late in fact i had considered the de_facto deadline for filing to be three years if one is getting a refund since after that the refund is forfeited as i take a quick look at some tax_advice websites this is pretty much what they say for example if they owe you a refund the irs really doesn’t care when you file in fact you have three years to file and still get your money at trial petitioners offered a different justification for their late filing peti- tioner husband testified that his new job in tulsa oklahoma entailed significant travel and that his mother who lived in india became ill with pneumonia and other ailments during and this allegedly required him to make six or more trips to india to help his father care for her he testified that owing to his burdensome travel schedule and numerous trips abroad he was unable to complete the couple’ sec_2012 joint_return timely petitioner wife testified that she collected all irs forms and other docu- ments relevant to tax_return preparation and put them in a folder for her husband she acknowledged that she did not accompany him on business travel or on most of his trips to india but she testified that she had no knowledge about taxes that she relied on her husband to prepare their tax returns and that she was unable to prepare their return on her own opinion sec_6651 provides for an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file the return not to exceed in toto respondent has the burden of production with respect to the addition_to_tax see sec_7491 close v commis- sioner tcmemo_2014_25 107_tcm_1124 petitioners were re- quired to file a return for and have conceded that they filed their return months late accordingly respondent has carried his burden of production see 116_tc_438 2petitioners in their petition did not assign error to respondent’s determina- tion of the late-filing addition_to_tax and we might regard this issue as having continued the addition_to_tax does not apply if the taxpayer establishes that the delin- quency was due to reasonable_cause and not due to willful neglect sec_6651 if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time then the delay is due to a reasonable_cause sec_301_6651-1 proced admin regs see 92_tc_899 circumstances that may con- stitute reasonable_cause include among other things unavoidable postal delays the timely filing of a return with the wrong irs office the death or serious illness of a taxpayer or a member of his immediate_family a taxpayer’s unavoidable ab- sence from the united_states or reliance on erroneous advice from a competent tax adviser or irs officer see 147_f3d_147 2d cir aff’g tcmemo_1997_24 114_f3d_366 2d cir aff’g tcmemo_1995_547 we conclude that petitioners have not shown reasonable_cause for late filing in their date status report they informed respondent and the continued been waived for that reason see rule b toyota town inc v commis- sioner tcmemo_2000_40 aff’d sub nom 268_f3d_1156 9th cir because petitioners vigorously pressed this issue without objection by respondent in subsequent filings with the court and because it was the sole subject of the trial we will address it on the merits see rule b court that they had filed their return late because they regarded the filing deadline as essentially irrelevant for a taxpayer who expects a refund needless to say there is no legal basis for this position in taking this position after a quick look at some tax_advice websites petitioners did not exercise ordinary business care and prudence see sec_301_6651-1 proced admin regs after retaining an attorney petitioners at trial offered a different justifica- tion for their late filing predicated on petitioner husband’s alleged travel and fam- ily obligations during and but if these obligations were as over- whelming as he depicted them to be it is surprising that petitioners made no mention of them in their date status report that report set forth their position on this issue at some length petitioners’ filing history further undercuts their trial testimony their and returns were also filed late the problems to which peti- tioner husband testified at trial did not exist during this suggests that the explanation for petitioners’ delinquency for all four years is the same their belief as stated in their date status report that the filing deadline did not matter because they were expecting a refund petitioners’ tax_return was not complicated it reported wages inter- est dividends a pension distribution two items of capital_gain and itemized_deductions all of the income items and several of the deduction items such as home mortgage interest were reported to them by third parties at trial petitioner husband did not dispute that a return such as this could be prepared in a day or two even if we were to credit petitioner husband’s testimony about his heavy travel schedule it is inconceivable that he could not have found two days in which to fulfill petitioners’ filing obligation as opposed to filing that return months late his response at trial--that he didn’t think his tax_return was something he had to do that very minute --suggests that he did not take petitioners’ timely filing obligation seriously if petitioners truly intended to satisfy that obligation but were incommoded by problems suddenly arising in spring they could have requested an automatic six-month extension of time to file as they eventually did for their taxable_year see sec_6081 their failure to request such an exten- sion suggests once again that the real reason they filed late was their belief that the filing deadline did not matter because they were expecting a refund in sum we conclude that petitioners did not exercise ordinary business care and prudence and that they have not established reasonable_cause for failing to file their tax_return timely they are therefore liable for the addition_to_tax imposed by sec_6651 the amount of which they do not dispute to implement the foregoing decision will be entered for respondent
